TRADE DRESS SETTLEMENT AGREEMENT

        THIS TRADE DRESS SETTLEMENT AGREEMENT (this “TDS Agreement”) is made and
entered into as of the 29th day of March, 2007 (the “Effective Date”) by and
among Palomar Medical Technologies, Inc., a Delaware corporation, with offices
at 82 Cambridge Street, Burlington, MA 01803 (“Palomar”), Alma Lasers, Inc., a
Delaware corporation with offices at 485 Half Day Road #100, Buffalo Grove, IL
60089 (“Alma USA”), and Alma Lasers, Ltd., an Israeli company with offices at 7
Halamish Street, Caesarea Industrial Park, Caesarea, Israel 38900 (Alma USA and
Alma Lasers, Ltd., collectively, “Alma”) (Palomar, on the one hand, and Alma
together with all Alma Affiliates, on the other hand, each a “Party”, and
together, the “Parties”) .

        WHEREAS, Palomar and Alma USA are parties to a lawsuit captioned:
“Palomar Medical Technologies, Inc. v. Alma Lasers, Inc.” Case No.
1:06-CV-11171, which is currently pending in the United States District Court
for the District of Massachusetts (the “Lawsuit”), which lawsuit shall be
settled and compromised in accordance with this TDS Agreement and that certain
Settlement Agreement, to be executed contemporaneously with this Agreement, by
and among Palomar, The General Hospital Corporation and Alma USA (the
“Settlement Agreement”), and that certain Patent License Agreement, to be
executed contemporaneously with this Agreement, by and between Palomar and Alma
(the “Patent License Agreement”);

        WHEREAS, the Lawsuit generally concerns, among other things, allegations
of infringement of the trade dress of Palomar’s products by certain of Alma’s
products, and any defenses or counterclaims relating thereto (collectively, the
“Trade Dress Claims”); and

        WHEREAS, Palomar and Alma wish to settle and compromise the Trade Dress
Claims in the Lawsuit and agree to other terms governing the Sale, marketing and
promotion of Alma Products after the Effective Date on the terms and conditions
set forth below.

        NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Parties covenant and agree as follows:

        1. Capitalized Terms. Capitalized terms used but not defined herein or
indicated to be defined in the Settlement Agreement shall have the meaning
ascribed to them in the Patent License Agreement.

        2. Definitions. The following terms (and their correlatives), in
addition to terms defined on first use herein, shall have the meanings set forth
below:


          (i)     “3-Month Period” shall mean that period of time commencing six
(6) months after the Effective Date and ending on the Cutoff Date.


          (ii)     “6-Month Period” shall mean that period of time commencing on
the Effective Date and ending six (6) months after the Effective Date.


          (iii)     “9-Month Period” shall mean that period of time commencing
on the Effective Date and ending on the Cutoff Date.


--------------------------------------------------------------------------------

          (iv)     “Approved Trade Dress” shall mean the trade dress set forth
in Exhibit A.


          (v)     “Cutoff Date” shall mean the date that is nine (9) months
after the Effective Date.


          (vi)     “Existing Trade Dress” shall mean the trade dress of the
Harmony System and/or Aria System used as of the Effective Date, which the
Parties acknowledge is set forth in Exhibit B, or any trade dress substantially
similar to such trade dress of the Harmony System or Aria System used as of the
Effective Date.


          (vii)     “Fee-Bearing Net Sales” shall mean the Net Sales
attributable to all the components (i.e., the base unit/console and all Alma
Modules sold for use with such base unit/console) of an Alma Product (including
the Harmony System and Aria System), whether one or more Sales were involved.


          (viii)     “Permitted Alma Modules” shall mean any Alma Modules that
Alma or any Alma Affiliate Sells with the Existing Trade Dress after the end of
the 6-Month Period (the date of such Sale to be based on the application of U.S.
generally accepted accounting principles, consistently applied) for use with a
base unit/console of a Harmony System or an Aria System, which base unit/console
of a Harmony System or Aria System is Sold prior to the Cutoff Date.


3.

The Closing. Each Party shall execute and deliver this TDS Agreement in
connection with the Closing (as defined in the Settlement Agreement).


4.

Fees for Trade Dress Infringement.


          (a)     Pre-Effective Date Infringement.


          (i)    Fee. As partial consideration hereunder, Alma shall pay to
Palomar, within seven (7) days of the Effective Date, a trade dress infringement
fee equal to one and one-half percent (1.5%) of the worldwide, Fee-Bearing Net
Sales of the Harmony System and Aria System accruing prior to the Effective
Date. Alma represents and warrants that such aggregate amount is Alma’s good
faith estimate of the aggregate trade dress infringement fee due Palomar for
Sales of the Harmony System and Aria System occurring prior to the Effective
Date. For clarity, (i) such Sales shall include Sales of the Harmony System and
Aria System by predecessors in interest to Alma, including MSQ, Ltd. and Orion
Lasers, Inc. and (ii) with respect to Sales of the Harmony System and Aria
System by Alma or Alma Affiliates to Third Party distributors outside the United
States for re-Sale outside the United States, the Fee-Bearing Net Sales for
purposes of the foregoing trade dress infringement fee shall be based on the
Sale of such Harmony System or Aria System by Alma or Alma Affiliates to such
Third Party distributor outside the United States and not the re-Sale of such
Harmony System or Aria System by such Third Party Distributor.


--------------------------------------------------------------------------------

          (ii)    Interest. The infringement fee payment set forth in
Section 4(a)(i) will include interest at the Applicable Rate calculated on a
compound basis with a calendar quarterly compounding period from the date in the
middle of the calendar quarter in which the applicable Sale was made until the
Effective Date.


          (iii)    Initial Audit. Beginning within sixty (60) days after the
Effective Date, Alma and Alma Affiliates shall permit the Independent
Accountant, which as of the Effective Date is PriceWaterhouse Coopers LLP, to
have access during normal business hours, at Alma and any Alma Affiliate’s
premises, to such of the records of Alma and Alma Affiliates as may be
reasonably necessary to verify the accuracy of the infringement fee payment set
forth in Section 4(a)(i) and applicable interest in Section 4(a)(ii)
(the “Initial Audit”), and Alma shall be responsible for any under-payment of
the amount owed Palomar under this Section 4(a) notwithstanding the terms of
this TDS Agreement or the Settlement Agreement (including any release
thereunder). The Parties acknowledge and agree that Alma shall be required to
pay any initial under-payment under this Section 4(a) (the “Past Infringement
Under-Payment”) in full, plus interest at a rate equal to the lesser of one and
one-half percent (1.5%) per month or the highest rate permitted by applicable
law (calculated on a compound basis with a monthly compounding period from the
date in the middle of the month in which the Sale was made until the date
payment is made, or if any portion of the Past Infringement Under-Payment cannot
reasonably be related to any such Sale so as to determine the start date for
such interest calculation, then from January 1, 2006 for such portion) (the
“Higher Rate”), and not the Applicable Rate, and failure by Alma to pay the Past
Infringement Under-Payment, plus such interest at the Higher Rate, in full
within forty-five (45) days following notice thereof shall constitute a material
breach of this TDS Agreement by Alma. For clarity, only one rate of interest
shall apply to any Sale of the Harmony System or Aria System, or any portion of
Fee-Bearing Net Sales, not initially reported by Alma that gives rise to or
results in the Past Infringement Under-Payment, which rate of interest shall be
equal to the Higher Rate as determined above and not the Applicable Rate. The
fees and expenses charged by such Independent Accountant for the Initial Audit
shall be paid by Alma.


          (b)     Post-Effective Date Infringement.


          (i)    Contingent Fee. If Alma or any Alma Affiliate Sells any unit of
the Harmony System, Aria System or any other Alma Products with the Existing
Trade Dress during the 3-Month Period (the date of such Sale to be based on the
application of U.S. generally accepted accounting principles, consistently
applied), Alma shall pay to Palomar, within forty-five (45) days of the Cutoff
Date, a trade dress infringement fee equal to one and one-half percent (1.5%) of
the Fee-Bearing Net Sales of all units of (i) the Harmony System and Aria System
accruing during the 9-Month Period, including Alma Modules sold during such
9-Month Period for use with Harmony System and/or Aria System base units that
were Sold at any time prior to the Cutoff Date, and (ii) if applicable, such
other Alma Product Sold with the Existing Trade Dress accruing prior to the
Cutoff Date, in each case of clause (i) and (ii), regardless of whether some of
such units were Sold without the Existing Trade Dress and without limiting
Alma’s and Alma Affiliates’ covenant not to Sell, market or promote the Harmony
System, Aria System or any other Alma Product with the Existing Trade Dress
commencing on the Cutoff Date in accordance with Section 5. For clarity and
without limiting the generality of the foregoing, the re-Sale of the Harmony
System or Aria System with the Existing Trade Dress by a Third Party distributor
during or after the 3-Month Period, solely in the case in which the underlying
Sale of such Harmony System or Aria System by Alma or any Alma Affiliate to such
Third Party distributor occurred before or during the 6-Month Period, shall not
obligate Alma to pay the foregoing one and one-half percent (1.5%) trade dress
infringement fee, provided that the volume of Sales of the Harmony System and
Aria System with the Existing Trade Dress by Alma or any Alma Affiliate to Third
Party distributors during the 6-Month Period does not exceed the volume of such
Sales during the six (6) month period immediately preceding the Effective Date.


--------------------------------------------------------------------------------

          (ii)    Interest. The infringement fee payment set forth in
Section 4(b) will include interest at the Higher Rate calculated on a compound
basis with a monthly compounding period from the date in the middle of the month
in which the applicable Sale was made until the date payment is made.


          (iii)     Second Audit. Beginning within sixty (60) days after the
Cutoff Date, Alma and Alma Affiliates shall permit an Independent Accountant to
have access during normal business hours, at Alma and any Alma Affiliate’s
premises, to such of the records of Alma and Alma Affiliates as may be
reasonably necessary to verify the accuracy of the infringement fee payment set
forth in Section 4(b)(i) and applicable interest in Section 4(b)(ii)
(the “Second Audit”), and Alma shall be required to pay any under-payment under
this Section 4(a)(iii) notwithstanding the terms of this TDS Agreement or the
Settlement Agreement (including any release thereunder). The Parties acknowledge
and agree that Alma shall be required to pay any initial under-payment under
this Section 4(a)(iii) (the “Future Infringement Under-Payment”) in full, plus
interest at the Higher Rate (calculated on a compound basis with a monthly
compounding period from the date in the middle of the month in which the Sale
was made until the date payment is made), and not the Applicable Rate, and
failure by Alma to pay the Future Infringement Under-Payment, plus such interest
at the Higher Rate, in full within forty-five (45) days following notice thereof
shall constitute a material breach of this TDS Agreement by Alma. For clarity,
only one rate of interest shall apply to any Sale of the Harmony System or Aria
System, or any portion of Fee-Bearing Net Sales, not initially reported by Alma
that gives rise to or results in the Past Infringement Under-Payment, which rate
of interest shall be equal to the Higher Rate as determined above and not the
Applicable Rate. The fees and expenses charged by such Independent Accountant
for the Second Audit shall be paid by Alma.


          (c)     Permitted Alma Module Infringement.


--------------------------------------------------------------------------------

          (i)     Fee. If Alma or any Alma Affiliate Sells any Permitted Alma
Modules, Alma shall pay to Palomar, within forty-five (45) days of the end of
each calendar quarter, a trade dress infringement fee equal to one and one-half
percent (1.5%) of the Fee-Bearing Net Sales of all Permitted Alma Modules
accruing during such calendar quarter, without limiting Alma’s and Alma
Affiliates’ covenant not to Sell, market or promote the Harmony System, Aria
System or any other Alma Product with the Existing Trade Dress commencing on the
Cutoff Date in accordance with Section 5.


          (ii)     Audit. Such Sales of Permitted Alma Modules that give rise to
the infringement fee payment set forth in Section 4(c)(i) shall be auditable for
a period of seven (7) years from the date of each such Sale. The Parties
acknowledge and agree that Alma shall be required to pay any under-payment under
this Section 4(c) (the “Future Permitted Alma Module Infringement
Under-Payment”) in full, plus interest at the Higher Rate (calculated on a
compound basis with a monthly compounding period from the date in the middle of
the month in which the Sale was made until the date payment is made), and
failure by Alma to pay the Future Permitted Alma Module Infringement
Under-Payment, plus such interest at the Higher Rate, in full within forty-five
(45) days following notice thereof shall constitute a material breach of this
TDS Agreement by Alma.


          (d)     Manner of Payment. The payments contemplated by this
Section 4(a) shall be made by wire transfer, without deduction for any taxes or
other charges, in U.S. dollars to the credit of:


Bank Name: Banknorth Bank Address: 370 Main Street Worcester, MA 01608 Palomar
Medical Technologies, Inc. Account No. 8241022982 ABA No. 211370545


          (e)     Exclusivity of Trade Dress Infringement Fees. The payments
required by this Section 4(a) are exclusive of any amounts payable by Alma to
Palomar pursuant to the Settlement Agreement, the Patent License Agreement or
any other agreement to which Palomar and Alma are parties.


5.

Covenants by Alma Regarding Harmony System and Aria System Trade Dress.


          (a)     Harmony System and Aria System. Commencing on or before the
Cutoff Date and thereafter, Alma and Alma Affiliates shall not Sell, market or
promote the Harmony System and Aria System (including the base unit and
handpieces, but excluding Permitted Alma Modules) with the Existing Trade Dress,
and the sublicense granted in Section 2.1 of the Patent License Agreement to
Alma and Alma Affiliates shall not apply to any Harmony System or Aria System
(including the base unit and handpieces, but excluding Permitted Alma Modules)
Sold, marketed or promoted by Alma or any Alma Affiliates or Alma Sublicensees
with the Existing Trade Dress after the Cutoff Date. For clarity and without
limiting the generality of the foregoing, (i) the Sale, marketing or promotion
of the Harmony System and Aria System with the Approved Trade Dress shall not
constitute a breach of the immediately preceding sentence and (ii) the re-Sale
of the Harmony System or Aria System with the Existing Trade Dress by a Third
Party distributor on or after the Cutoff Date, solely in the case in which the
underlying Sale of such Harmony System or Aria System by Alma or any Alma
Affiliate to such Third Party distributor occurred before the Cutoff Date, shall
not constitute a breach of the immediately preceding sentence, provided that the
volume of underlying Sales of the Harmony System and Aria System with the
Existing Trade Dress by Alma or any Alma Affiliate to Third Party distributors
during the 9-Month Period does not exceed the volume of such Sales during the
nine (9) month period immediately preceding the Effective Date.


--------------------------------------------------------------------------------

          (b)     Alma Products. Except as not prohibited with respect to the
Harmony System and Aria System during the 9-Month Period and Permitted Alma
Modules, in each case as set forth in Section 5(a), Alma and Alma Affiliates
shall not Sell, market or promote any Alma Products with any trade dress that is
confusingly similar to the trade dress of any products Sold, marketed or
promoted by Palomar or Palomar Affiliates (including without limitation the
Existing Trade Dress) at any time, and the sublicense granted in Section 2.1 of
the Patent License Agreement to Alma and Alma Affiliates shall not apply to any
such Alma Products.


          (c)     Breach. Without limitation, any breach of this Section 5 shall
constitute a material breach of this TDS Agreement by Alma.


6.

Releases and Indemnities.


          (a)     By Palomar.


          (i)     Each Palomar Releasor (as defined in the Settlement Agreement)
does hereby, jointly and severally, remise, release and forever discharge the
Released Alma Entities (as defined in the Settlement Agreement) of and from any
and all Trade Dress Claims which the Palomar Releasors now have or ever had
against the Released Alma Entities, whether or not the facts giving rise to such
Trade Dress Claims are now known or unknown, from the first day of the world to
the Effective Date (but not thereafter). It is the intention of the Palomar
Releasors fully, finally and forever to release the Released Alma Entities from
Trade Dress Claims released by this Section 6(a). In furtherance of such
intention, this release shall be and remain in effect notwithstanding the
discovery subsequent to the Effective Date of any presently existing fact.


          (ii)     Palomar hereby represents and warrants to Alma that it has
not heretofore assigned, transferred or purported to assign or transfer, and
shall not hereafter assign or transfer or purport to assign or transfer, to any
person or entity any matter it has released in Section 6(a) and agrees to
indemnify and hold harmless the Released Alma Entities from and against all
Claims (as defined in the Settlement Agreement) based on, resulting from, in
connection with, or arising out of, any such assignment or transfer or purported
or claimed assignment or transfer of any such matter that it has released
hereunder, in whole or in part.


          (iii)     Notwithstanding the foregoing in Section 6(a), it is
expressly understood that the release by Palomar Releasors contained in this TDS
Agreement does not release the Released Alma Entities or any of them from the
obligations set forth in this TDS Agreement and the other documents delivered at
the Closing (including the Patent License Agreement and Settlement Agreement),
or the obligation to pay any amounts under the terms of, without limitation,
Section 4 hereof, Section 3 of the Settlement Agreement, Section 4.2 of the
Patent License Agreement or Section 4.4 of the Patent License Agreement, each of
which may be audited pursuant to those Sections and Section 4.10 of the Patent
License Agreement, as applicable.


--------------------------------------------------------------------------------

          (b)     By Alma.


          (i)     Each Alma Releasor (as defined in the Settlement Agreement)
does hereby, jointly and severally, remise, release and forever discharge the
Released Palomar Entities (as defined in the Settlement Agreement) of and from
any and all Trade Dress Claims which the Alma Releasors now have or ever had
against the Released Palomar Entities, whether or not the facts giving rise to
such Trade Dress Claims are now known or unknown, from the first day of the
world to the Effective Date (but not thereafter). It is the intention of the
Alma Releasors fully, finally and forever to release the Released Palomar
Entities from Trade Dress Claims released by this Section 6(b). In furtherance
of such intention, this release shall be and remain in effect notwithstanding
the discovery subsequent to the Effective Date of any presently existing fact.


          (ii)     Alma hereby represents and warrants to Palomar that it has
not heretofore assigned, transferred or purported to assign or transfer, and
shall not hereafter assign or transfer or purport to assign or transfer, to any
person or entity any matter it has released in Section 6(b) and agrees to
indemnify and hold harmless the Released Palomar Entities from and against all
Claims based on, resulting from, in connection with, or arising out of, any such
assignment or transfer or purported or claimed assignment or transfer of any
such matter that it has released hereunder, in whole or in part.


          (c)     Full Settlement. The Parties understand and agree that this
TDS Agreement is intended to settle all disputes (in existence from the first
day of the world to the Effective Date (but not thereafter)) between Palomar and
Alma based on or related in any way to the Trade Dress Claims, and shall be
effective as a full and final accord and satisfaction and release of all such
matters.


7.

Representations and Warranties; Disclaimers.


          (a)     Representations and Warranties by the Parties. Each Party
represents and warrants to the other Party as of the Effective Date:


          (i)     that it is an entity duly organized, validly existing and in
good standing under the laws of the state or other jurisdiction of its
organization, and has full corporate power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as it is contemplated to be conducted by this TDS
Agreement;


          (ii)     that it has the authority to (i) enter into this TDS
Agreement, (ii) extend the releases granted to the other Party under this TDS
Agreement, and (iii) undertake and fully perform its obligations and covenants
under this TDS Agreement;


--------------------------------------------------------------------------------

          (iii)     that this TDS Agreement has been duly executed and delivered
by it and is a binding obligation of it, enforceable in accordance with its
terms, subject, as to enforcement of remedies, to applicable bankruptcy,
insolvency, moratorium, reorganization and similar laws affecting creditors’
rights generally, and to general equitable principles;


          (iv)     its execution, delivery, granting of releases and rights and
performance of its obligations under this TDS Agreement does not and will not,
with or without the passage of time or the giving of notice or both, conflict
with or result in any breach of any of the terms, conditions or provisions of,
or constitute a default (or give rise to any right of termination, cancellation
or acceleration) under any agreement or other document or instrument to which it
is a party; and


          (v)     all necessary consents, approvals and authorizations of all
regulatory and governmental authorities and other third parties (including, in
the case of Alma, any Alma Affiliates and, in the case of Palomar, any Palomar
Affiliates) required to be obtained by it in connection with the execution and
delivery of this TDS Agreement and the performance of its obligations hereunder
have been obtained.


          (b)     Disclaimer. EXCEPT AS EXPRESSLY PROVIDED HEREIN, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND HEREUNDER, WHETHER EXPRESS
OR IMPLIED, AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, WHETHER EXPRESS OR
IMPLIED, INCLUDING ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NONINFRINGEMENT.


          (c)     No Consequentials. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
ANY OTHER HEREUNDER FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY, OR OTHERWISE, AND WHETHER OR NOT SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.


8.

Disputes.


          (a)     Disputes. The Parties recognize that disputes as to certain
matters may from time to time arise that relate to any Party’s rights or
obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedited manner by mutual cooperation. To accomplish this objective, the
Parties agree to adhere to the procedures set forth in Section 6.1 of the Patent
License Agreement if and when a dispute arises under this Agreement.


          (b)     Equitable Relief. Notwithstanding the foregoing dispute
resolution procedure, in the event of an actual or threatened breach hereunder
by Alma, Palomar may seek equitable relief (including restraining orders,
specific performance or other injunctive relief) without submitting to such
dispute resolution procedure if there is a reasonable likelihood of the
occurrence of irreparable harm during the period of the dispute resolution
procedure.


          (c)     Tolling. The Parties agree that all applicable statutes of
limitation and time-based defenses (such as estoppel and laches) shall be tolled
while the dispute resolution procedure set forth in Section 6.1 of the Patent
License Agreement is pending, and the Parties shall cooperate in taking any and
all actions necessary to achieve such a result.


--------------------------------------------------------------------------------

9.

Miscellaneous.


          (a)     Entire Agreement; Counterparts. This TDS Agreement (including
the Exhibits) constitutes the entire agreement between Palomar and Alma relating
to the subject matter hereof and supersedes all previous agreements, practices
or courses of dealings between the Parties, whether written or oral, relating to
the subject matter hereof, provided that that certain Rule 408 – Confidentiality
Agreement, dated as of February 14, 2006, between Palomar and Alma shall
terminate as of the Effective Date as to any disclosures occurring after the
Effective Date, but shall remain in full force and effect with respect to all
applicable disclosures occurring and rights and obligations accruing prior to
the Effective Date. This TDS Agreement may be executed in counterparts with the
same force and effect as if each of the signatories had executed the same
instrument.


          (b)     Other Parties. This TDS Agreement shall be binding upon, and
inure to the benefit of, the legal representatives, successors and permitted
assigns of the Parties. There shall be no Third Party beneficiaries, either
express or implied, to this TDS Agreement, provided that Section 6 is intended
to benefit, in addition to the Parties, the other Released Palomar Entities and
Released Alma Entities as if they were Parties hereto.


          (c)     No Agency or Joint Venture Relationship. Nothing contained
herein shall be deemed to create any association, partnership, joint venture or
relationship of principal, agent, master or servant between the Parties hereto
or, in the case of Palomar, any Palomar Affiliates, or, in the case of Alma, any
Alma Affiliates, or to provide any Party with the right, power or authority to
incur any obligation or make any representations, warranties or guarantees on
behalf of the other Party.


          (d)     Retained Rights. Except as provided in Section 4.7 of the
Patent License Agreement, the Parties retain their rights to petition an
appropriate court regarding any breach or violation of the terms or conditions
of this TDS Agreement, a Consent Judgment or the Patent License Agreement or
Settlement Agreement.


          (e)     Severability. If any term, covenant or condition of this TDS
Agreement or the application thereof to any Party or circumstance shall, to any
extent, be held to be invalid or unenforceable by a court of competent
jurisdiction, then (i) the remainder of this TDS Agreement, or the application
of such term, covenant or condition to Parties or circumstances other than those
that were held invalid or unenforceable, shall not be affected thereby and each
term, covenant or condition of this TDS Agreement shall be valid and be enforced
to the fullest extent permitted by law; and (ii) the Parties hereto covenant and
agree to renegotiate any such invalid or unenforceable term, covenant or
application thereof in good faith in order to provide a reasonably acceptable
alternative to the term, covenant or condition of this TDS Agreement or the
application thereof that is invalid or unenforceable, it being the intent of the
Parties that the basic purposes of this TDS Agreement are to be effectuated.


--------------------------------------------------------------------------------

          (f)     Waivers; Amendments; Supplements. No waiver by any Party of a
breach of any covenant or condition of this TDS Agreement by the Party shall be
construed to be a waiver of any succeeding breach of the same or any other
covenant or condition. Except as otherwise expressly provided herein, this TDS
Agreement or any Exhibit hereunder may not be changed or amended except by a
writing expressly referring to this TDS Agreement signed by all the Parties.


          (g)     Section 1542 of the California Civil Code. The Parties waive
all rights they may have under Section 1542 of the California Civil Code, and
acknowledge that subject to the terms herein, the releases granted by the
Parties extend to all claims expressly released by Section 6, whether such
claims are known or unknown. The Parties are fully informed of the provisions of
Section 1542, which provides that:


  “A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


          (h)    Publicity and Disclosure of Terms of this TDS Agreement and the
Patent License Agreement and TDS Agreement. The Parties agree that the initial
public announcements of the execution of this TDS Agreement shall be as set
forth in Section 6(h) of the Settlement Agreement. Alma also agrees that Palomar
will file a copy of this TDS Agreement in accordance with Section 6(h) of the
Settlement Agreement with the United States Securities and Exchange Commission
and other similar or comparable governmental bodies, authorities or agencies, if
necessary.


          (i)     Jurisdiction. Subject to and without limiting Section 4.7 of
the Patent License Agreement, the Parties hereby irrevocably consent to the
exclusive jurisdiction and venue of any state or federal court sitting in the
Commonwealth of Massachusetts, over any action or proceeding arising out of or
relating to this TDS Agreement or any agreement or document delivered in
connection herewith or therewith, and agree that all claims in respect of such
action or proceeding may be heard and determined in such state or federal court.
Each of the Parties consents to the jurisdiction of such court or courts for
such actions or proceedings and agrees that the service upon it of a summons and
complaint by certified mail return receipt requested shall be sufficient for
such court or courts to exercise personal jurisdiction over the Parties for such
actions or proceedings. The Parties waive any objection to any action or
proceeding relating to this TDS Agreement in any state or federal court sitting
in the Commonwealth of Massachusetts, on the basis of forum non conveniens, lack
of personal jurisdiction or otherwise. Notwithstanding the foregoing, if any
action or proceeding may not be brought in any such court because all such
courts lack subject matter jurisdiction, the Parties may bring such action or
proceeding in a court of appropriate jurisdiction.


          (j)    Governing Law. This TDS Agreement shall be governed by, and
construed and enforced in accordance with, the substantive laws of the
Commonwealth of Massachusetts, without regard to its principles of conflicts of
laws; provided that any dispute relating to the scope, validity, enforceability,
infringement or misuse of any Patent shall be governed by, and construed and
enforced in accordance with, the substantive laws of the jurisdiction in which
such Patent originates.


--------------------------------------------------------------------------------

          (k)    Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
TDS Agreement.


          (l)    Parties Advised by Counsel. This TDS Agreement has been
negotiated between unrelated Parties who are sophisticated and knowledgeable in
the matters contained in this TDS Agreement and who have acted in their own self
interest. In addition, each Party has been represented by legal counsel. This
TDS Agreement shall not be interpreted or construed against any Party to this
TDS Agreement because that Party or any attorney or representative for that
Party drafted or participated in the drafting of this TDS Agreement.


          (m)    Notices. All notices, demands, requests, approvals, consents or
other communications to be given or delivered under this TDS Agreement shall be
in writing and shall be deemed to have been given: (i) when delivered in person
or by courier or confirmed facsimile; (ii) upon confirmation of receipt when
sent by certified mail, return receipt requested; or (iii) upon receipt when
sent by reputable private international courier with established tracking
capability (such as DHL, FedEx, or UPS), postage pre-paid, and addressed as set
forth as the case may be, to the noticed Party at the address set forth below,
or such other address as a Party may specify by written notice to the other.


Notices shall be sent to Palomar at: Palomar Medical Technologies 82 Cambridge
Street Burlington, MA 01803 Attention: CEO Facsimile: (781) 993-2377


with a required copy to: Palomar Medical Technologies 82 Cambridge Street
Burlington, MA 01803 Attention: General Counsel Facsimile: (781) 993-2377


and a further required copy to: Goodwin Procter LLP Exchange Place 53 State
Street Boston, MA 02109 Attention: Kingsley Taft, Esq. Facsimile: (617) 523-1231


--------------------------------------------------------------------------------

and to Alma at: Alma Lasers, Inc. 485 Half Day Road #100 Buffalo Grove, IL 60089
Attention: Howard Kelly Facsimile: 224-377-2050


          (n)    Captions, Section Headings. As used in this TDS Agreement,
“including” means “including but not limited to”, and “herein”, “hereof”, and
“hereunder” refer to this TDS Agreement as a whole. The Section headings used
herein are for reference and convenience only, and shall not enter into the
interpretation of this TDS Agreement. Unless otherwise expressly provided
herein, any reference to a number of “days” hereunder shall refer to calendar
days. References to Sections include subsections, which are part of the related
Section (e.g., a section numbered “Section 4(a)” would be part of “Section 4",
and references to “Section 4” would also refer to material contained in the
subsection described as “Section 4(a)”).


          (o)    Mistakes of Fact or Law. Mistakes of fact or law shall not
constitute grounds for modification, avoidance or rescission of the terms of
this TDS Agreement.


[remainder of this page intentionally left blank]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused its duly authorized representative to execute and
deliver this TDS Agreement under seal as of the Effective Date.

PALOMAR MEDICAL TECHNOLOGIES, INC.   By:/s/ Joseph P.
Caruso                                      Name: Joseph P. Caruso     Title:
CEO     Date:


ALMA LASERS, INC.   By:/s/ Howard Kelly                                 
    Name: Howard Kelly     Title: CEO     Date:


ALMA LASERS, LTD.   By:/s/ Howard Kelly                                 
    Name: Howard Kelly     Title: CEO     Date:


--------------------------------------------------------------------------------


EXHIBIT A
APPROVED TRADE DRESS

        Approved Trade Dress for the Harmony System and Aria System base
unit/console:

[picture1.gif]

        Approved Trade Dress for the Harmony System and Aria System handpieces:

[picture2.gif]

--------------------------------------------------------------------------------


EXHIBIT B
EXISTING TRADE DRESS

        Harmony (examples from www.almalasers.com):

[picture3.gif]

        Aria (examples from www.almalasers.com):

[picture4.gif]




--------------------------------------------------------------------------------

LIBC/2939085.6